Citation Nr: 1213475	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  05-21 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for a lumbar spine disability, to include back strain, as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for a respiratory disorder other than emphysema, claimed as breathing problems, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for joint problems of the knees and elbows, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for memory loss, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for tension headaches, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for a lumbar spine disability, to include back strain, as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for a respiratory disorder other than emphysema, claimed as breathing problems, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

8.  Entitlement to service connection for joint problems of the knees and elbows, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

9.  Entitlement to service connection for memory loss, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

10.  Entitlement to service connection for tension headaches, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

11.  Entitlement to service connection for a cervical spine disability, to include arthritis, as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

12.  Entitlement to service connection for emphysema, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

13.  Entitlement to service connection for chronic skin rash, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

14.  Entitlement to service connection for a gastrointestinal disorder, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

15.  Entitlement to service connection for a sleep disorder, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.  
16.  Entitlement to service connection for bunions, right foot.

17.  Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to April 1987 and from January to June 1991, including service in the Southwest Asia theater of operations in support of Operations Desert Shield/Storm.  This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of February 2003 and July 2004 by the Department of Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO). 

The Veteran requested a Travel Board hearing in connection with the current claims.  The hearing was scheduled and subsequently held in February 2010.  The Veteran testified before the undersigned Acting Veterans Law Judge at that time and the hearing transcript is of record.  The Veteran was provided an adequate opportunity to present evidence at his hearing.  The issues on appeal were adequately explained to him and it was suggested that he provide additional evidence necessary to substantiate his claims.  See 38 C.F.R. § 3.103(c) (2011).  The Veteran submitted additional evidence in support of his current claims following the hearing.  The submission of this evidence was accompanied by a waiver of agency of original jurisdiction.

The Veteran's claims were previously before the Board and remanded in June 2010 for additional evidentiary development, to include providing the Veteran proper notice of the information and evidence needed to reopen his service connection claims and affording him VA examinations.  Although the issues concerning service connection for arthritis of the cervical spine and emphysema were addressed as claims to reopen in June 2010, the Board finds the issues on appeal are more appropriately considered as arising from the original February 2003 rating decision.  For the reasons discussed below, the Board finds another remand is required.  

The Veteran also submitted a statement in August 2010 in which he sought to reopen his service connection claim for an acquired psychiatric disorder, to include posttraumatic stress disorder.  The Board refers this issue for appropriate action.

The issues of (1) entitlement to service connection for a lumbar spine disability, to include back strain, (2) entitlement to service connection for a respiratory disorder other than emphysema, claimed as breathing problems, (3) entitlement to service connection for joint problems of the knees and elbows, (4) entitlement to service connection for memory loss, (5) entitlement to service connection for tension headaches, (6) entitlement to service connection for a cervical spine disability, to include arthritis, (7) entitlement to service connection for emphysema, (8) entitlement to service connection for chronic skin rash, (9) entitlement to service connection for a gastrointestinal disorder, (10) entitlement to service connection for a sleep disorder, all to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, (11) entitlement to service connection for bunions, right foot, and (12) entitlement to service connection for bilateral carpal tunnel syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The RO denied service connection for a back disability in a rating decision dated April 1987.  The Veteran was notified of this decision and his appellate rights, but did not perfect an appeal.

2.  The RO denied service connection for joint problems of the knees and elbows, headaches, breathing problems, and memory loss in a rating decision dated February 1998.  The Veteran was notified of this decision and his appellate rights, but did not perfect an appeal.

3.  The evidence submitted since the April 1987 and February 1998 rating decisions includes additional VA and private treatment records, Social Security Administration records, lay statements, and hearing testimony.

4.  The evidence submitted since the April 1987 rating decision was not previously of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a lumbar spine disability with VA's assistance.

5.  The evidence submitted since the February 1998 rating decision was not previously of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a respiratory disorder other than emphysema, joint problems of the knees and elbows, memory loss, and tension headaches with VA's assistance.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for lumbar spine disability, to include back strain, as due to a qualifying chronic disability under 38 C.F.R. § 3.317, is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a respiratory disability other than emphysema, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Evidence submitted to reopen the claim of entitlement to service connection for joint problems of the knees and elbows, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  Evidence submitted to reopen the claim of entitlement to service connection for memory loss, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  Evidence submitted to reopen the claim of entitlement to service connection for tension headaches, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Board is taking action favorable to the Veteran by reopening the claims of entitlement to service connection for a lumbar spine disability, to include back strain, a respiratory disorder other than emphysema, claimed as breathing problems, joint problems of the knees and elbows, memory loss, and tension headaches, all to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.  

Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

Factual Background and Analysis

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claims of entitlement to service connection for a lumbar spine disability, to include back strain, a respiratory disorder other than emphysema, claimed as breathing problems, joint problems of the knees and elbows, memory loss, and tension headaches, all to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

By way of history, the Veteran filed a service connection claim for a back disability in April 1987.  The RO denied the Veteran's claim by way of a rating decision dated that same month on the grounds that no such disability was found on the last examination.  The Veteran was notified of this decision and his appellate rights, but did not perfect an appeal.  Thus, this decision is final.  38 U.S.C.A. § 7105 (West 2002).

In September 1996, the Veteran filed a service connection claim for several disabilities stemming from his service in the Southwest Asia theater of operations during the Persian Gulf War.  He specifically sought VA compensation for joint problems of the knees and elbows, headaches, breathing problems, and memory loss.  The RO denied service connection for these claims in a February 1998 rating decision on the grounds that the disabilities neither occurred in nor were caused by service.  The RO also denied these claims on a presumptive basis, noting that the claimed disabilities did not persist for a period of six months or more nor were they manifest to a degree of 10 percent or more as required by 38 C.F.R. § 3.317.  The Veteran was notified of this decision and his appellate rights, but did not perfect an appeal.  Thus, this decision is final.  38 U.S.C.A. § 7105.
The Veteran submitted a claim to reopen service connection for headaches, swelling of the joints, and a back disability in February 2002.  The Veteran also sought service connection for emphysema and arthritis of the neck at that time.  The RO denied the Veteran's claims to reopen service connection for tension headaches, swelling of the joints, and a back disability in a rating decision dated February 2003 on the grounds that he failed to submit new and material evidence.  Similarly, the Veteran's service connection claims for emphysema and arthritis of the neck were denied as there was no evidence that these disabilities occurred in or were caused by service.  The Veteran was notified of this decision and provided his appellate rights. 

In September 2003, the Veteran sought to reopen his service connection claims for a back disability, emphysema, arthritis of the neck, memory loss, breathing problems, headaches, and joint problems of the knees and elbows, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.  This date was within one year of the February 2003 rating decision.  As set forth in 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, if a veteran merely states that he wishes to reopen his claim before the appeal period ends, but does not submit new and material evidence with that request, then his statement will be accepted as a new claim and not as new and material evidence relating to the original claim.  See Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Upon application of 38 C.F.R. § 3.156(b), the Board finds that the February 2003 rating decision is not final.  

The Board's conclusion in this regard is buttressed by the fact that the Veteran submitted lay statements as well as a statement dated March 2004 from A.M.  According to A.M., the Veteran had problems with dizziness, fainting spells, breathing, weight loss, nausea, balance, memory loss, and his back.  Additionally, VA treatment records associated with the claims file revealed that the Veteran sought continued care for back pain, right knee pain, headaches, bronchitis, right lung congestion, and reactive airway disease.  See VA treatment records dated May to November 2003.  A computed tomography (CT) scan of the Veteran's chest taken in March 2004 showed a nodular density in the superior segment of the posterior right lower lobe, while pulmonary function tests dated April and May 2004 revealed a mild obstructive lung defect.  

This evidence, in the Board's opinion constitutes new and material evidence to the extent that it addresses the issue of chronicity and severity of symptoms, one of the bases on which the Veteran's claims were previously denied under 38 C.F.R. § 3.317.  See February 1998 rating decision.  These VA treatment records, along with the lay statements of record, reflect that the Veteran had chronic symptoms of numerous disabilities of varying degrees of severity for at least a period of six months.  Accordingly, the Board concludes that the February 2003 rating decision is not final.  

In a July 2004 rating decision, the RO denied the Veteran's claims to reopen service connection for memory loss, breathing problems, joint problems of the knees and elbows, and headaches on the grounds that he failed to submit new and material evidence.  Specifically, the RO noted that although the evidence submitted was "new," it was not "material" in that it did not relate to an unestablished fact necessary to substantiate the claim nor did it raise a reasonable possibility of substantiating the claim for service connection.  The RO reopened, but denied on the merits the Veteran's claims of service connection for a back disability, emphysema, and arthritis of the neck on the grounds that these disabilities were not incurred in or aggravated by military service nor could they be presumed to have been incurred in service under 38 C.F.R. § 3.317.  The Veteran was notified of this decision and his appellate rights.  He perfected this appeal.  

Although the RO reopened some of the Veteran's claims for service connection and not others, RO decisions are not binding on the Board.  Consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the April 1987 RO rating decision is the last final disallowance with respect to the claim to reopen service connection for a back disability and the February 1998 RO rating decision is the last final disallowance with respect to the claims to reopen service connection for joint problems of the knees and elbows, headaches, breathing problems, and memory loss, the Board must review all of the evidence submitted since that time to determine whether the Veteran's service connection claims, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, should be reopened and readjudicated on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raises a reasonable possibility of substantiating the claim).  

Service connection may be granted for disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2011). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d) . According to 38 C.F.R. § 3.309(a) (2011), service connection for certain chronic disabilities, including arthritis or organic diseases of the nervous system, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  

VA regulations provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability if that disability (i) became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (effective before and after Dec. 29, 2011).

For VA purposes, a qualifying chronic disability presently means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; or (B) A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms such as Chronic fatigue syndrome, Fibromyalgia, or Functional gastrointestinal disorders.  The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 CFR § 3.317(a)(2)-(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue, (2) Unexplained rashes or other dermatological signs or symptoms, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurological signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the upper or lower respiratory system, (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Presumptive service connection may be established for certain infectious diseases and long-term health effects associated with infectious disease.  38 C.F.R. § 3.317(c), (d).  Presumptive service connection may not be established if there is affirmative evidence the disease was not incurred during a qualifying period of service, if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from a qualifying period of service and the onset of the illness, or if there is affirmative evidence that the disease is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c)(4).  

Generally, a veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  

The evidence of record at the time of the April 1987 and February 1998 rating decisions consisted of service treatment records, VA and private treatment records, and lay statements.  

Service treatment records associated with the claims file revealed that the Veteran was afforded a clinical evaluation and physical examination in May 1980 prior to entering service.  The clinical evaluation was essentially normal and no neurological, orthopedic, or respiratory abnormalities were found.  The Veteran was treated at sick call in October 1980 for upper respiratory infection, lumbar muscle strain, lumbosacral sprain, and spasm.  The Veteran also provided a past medical history in which he acknowledged falling off of a three-story building prior to entering service.  The Veteran was treated for upper respiratory infection in November 1980, and in March 1981 a diagnosis of left lumbar region myalgia was provided.  The Veteran also reported subjective complaints of back pain, headaches, and chest pain in May and August 1981, and again in January and March 1982.  

In June 1983, the Veteran sustained injury to his right knee.  A diagnosis of tension headaches was provided in July 1983.  That same month, the Veteran reported a two-day history of headaches.  A skull x-ray was negative.  The Veteran was afforded a periodic examination in August 1983.  He described his health as "poor."  No evidence of neurological or respiratory abnormalities was found, nor was there evidence of a back disability.  However, the Veteran reported subjective complaints of intermittent headaches and knee stiffness.  A notation on the examination report indicated that his past medical history was significant for right-sided paralysis (hemiplegia) prior to service in 1970, but no residuals were found.  The Veteran returned to sick call in May 1984 with subjective complaints of chest pain.  A chest X-ray was negative.  The diagnosis was left lower lobe infiltrate.  X-rays of the right femur, hip, and knee taken in November 1984 were negative.  A notation in the record indicated that the Veteran's right tibia pain was attributed to an old fracture.  Chest X-rays taken in February 1985 were negative.    

The Veteran was also treated for musculoskeletal pain symptoms and upper respiratory infection in March and April 1985, right knee chondromalacia patella and popliteal tendonitis in July 1985, and mild left knee degenerative joint disease in September 1985.  He was hospitalized for a period of three days in March 1986 for influenza-like syndrome with bronchitis and he was subsequently treated for bronchitis with secondary myalgias and possible depression in April 1986.  In December 1986, the Veteran reported a two-week history of right tibia pain.  X-rays were interpreted to show a deformity consistent with an old healed fracture.  No other bony or joint abnormalities were found. 

The Veteran returned to sick call in January and March 1987 with subjective complaints of muscle weakness.  The diagnoses included sore leg muscles, musculoskeletal pain, tension headaches, and left leg muscle strain.  He was provided a clinical evaluation and physical examination in February 1987 prior to discharge from service.  The clinical evaluation was essentially normal and no neurological, orthopedic, or respiratory abnormalities were found.
The Veteran was also afforded a clinical evaluation and physical examination in November 1989.  The clinical evaluation was essentially normal and no relevant neurological, orthopedic (except for left shoulder pain), or respiratory abnormalities were found.  A chest X-ray taken at that time was normal.  In January 1992, the Veteran reported subjective complaints of headache as well as respiratory symptoms for three years.  He also reported exposure to chemicals during the Persian Gulf War.  The diagnosis was Persian Gulf syndrome.  The Veteran was subsequently treated for low back pain in August 1992. A computed tomography (CT) scan of the head in November 1992 was normal.  

A history of chronic obstructive pulmonary disease was noted in March 1993.  The Veteran was also afforded a clinical evaluation and physical examination in April 1993.  The clinical evaluation was essentially normal and no neurological, orthopedic, or respiratory abnormalities were found.  Pulmonary function tests in September 1993 were normal.  In June 1994, the Veteran presented with subjective complaints of intermittent hoarseness and diarrhea for three months.  He stated that he was told one year earlier that he had mild emphysema.  A chest X-ray showed no infiltrates and the diagnosis was dyspnea, etiology to be determined.  Follow-up pulmonary function tests administered in August 1994 were normal.  The Veteran was treated for neck pain secondary to doing sit-ups in September 1994, but lumbar spine x-rays taken in December 1994 were unremarkable.  

The Veteran returned to VA in March 1995 with continued complaints of low back pain.  The impression was chronic low back pain.  A May 1995 chest X-ray was normal.  A follow-up treatment note dated July 1995 described the Veteran's low back pain as "resolved."  An October 1995 VA treatment record noted the Veteran reported subjective complaints of headache, throat pain, night sweats, and left eye pain.  The impression was Persian Gulf syndrome.  The Veteran was afforded a chest X-ray in October 1995 for the purpose of ruling out pneumonia.  The results of the chest X-ray were interpreted to be normal.  

In April 1996, the Veteran reported a 12-year history of headaches.  The examiner's impression was vascular and tension headaches.  A CT scan of the head taken in May 1996 was normal.  Chronic bronchitis was diagnosed in September 1996, but a follow-up chest X-ray taken in November 1996 was normal.      

The Veteran was afforded a VA non-tuberculosis diseases and injuries examination in December 1996.  The Veteran reported subjective complaints of shortness of breath six to eight times daily since June 1992.  A physical examination was normal, but the Veteran was unable to complete pulmonary function tests.  The impression was chronic dyspnea, etiology unknown.

That same month, the Veteran underwent a VA joints examination.  He reported subjective complaints of intermittent pain in the elbows and knees since 1992 after returning from the Persian Gulf.  The diagnosis was chronic arthralgia of both knees and elbows.  The Veteran underwent a VA general medical examination in December 1996.  The diagnosis was mild blood pressure elevation and eczema of the lower back.  

In January 1997, the Veteran was provided a VA neurological examination.  He reported headaches and poor memory since the Gulf War.  He denied head injury, but stated that he was exposed to nerve gas in service.  The diagnosis was tension headaches, poor sleep and memory, no lateralizing neurological deficit detectable.

The evidence submitted subsequent to the RO rating decisions also includes additional VA and private treatment records, Social Security Administration records, lay statements, and hearing testimony.  

The Veteran presented to H.S., M.D. in September 1997 as part of an evaluation for disability benefits.  He alleged disability due to emphysema, pain in the joints, and a right shoulder lump.  He stated that he developed emphysema shortly after discharge from service and that he experienced joint pains since March 1992.  An examination of his chest was unremarkable.  His gait was unsteady due to knee pain and limitation of motion was found in the knee.  A neurological examination was essentially normal except for decreased reflexes in the left knee.  His ability to perform work-related activities was described as moderately impaired.  
D.F., Ph.D. also administered a psychological evaluation in September 1997.  According to the Veteran, he experienced joint problems, headaches, drifting thoughts, and lung problems, among other conditions, since his service in support of Operation Desert Storm.  He denied smoking and stated that he was in good shape prior to his deployment.  His past medical history was significant for emphysema (by the Veteran's self-report) in 1992 for which he was prescribed an inhaler.  It was noted his memory appeared to be intact on psychometric testing.  No diagnosis was rendered at the time of the examination and Dr. F. recommended additional assessments in light of the Veteran's opinion that his reported difficulties were the direct result of his participation in Desert Storm operations.  According to Dr. F. these assessments were also needed to identify what difficulties the Veteran experienced in terms of employability.

X-rays of the Veteran's cervical spine taken at a VA medical facility in April 1998 were interpreted to show mild spondylosis at C4-6 with focal osteoporosis of the C7 pedicle.  

The Veteran presented to M.W., Jr., M.D. in November 1998 with subjective complaints of tiredness, weakness, sleepiness, right arm numbness, and neck arthritis.  According to the Veteran, he was told in the past that his complaints of tiredness, weakness, and sleepiness "could be" related to his service in the Persian Gulf where he was exposed to oil and smoke.  The Veteran denied ever smoking and indicated that he was also diagnosed with mild emphysema in the past.  The Veteran further reported symptomatic complaints related to neck arthritis for the past three years.  It was noted his past history was essentially unremarkable and that he had worked as a welder, maintenance man, and stock clerk following discharge from service.  It was noted that he had lifted approximately 75 pounds as little as two weeks ago in the performance of his duties as a stock clerk.  Following a physical examination, the examiner found "very little wrong with this man."  Pulmonary function tests were cancelled in light of the Veteran's excellent breath sounds and expansion.  According to the examiner, the Veteran had several subjective complaints unconfirmed on physical examination.  No physical limitations were noted on examination and the examiner described the Veteran's effort as "good, not excellent."  This effort, in the examiner's opinion, demonstrated a lack of effort.  Consequently, the examiner found that the situation "speaks for itself."

The Veteran returned to VA in October 1999 and reported a history of a fall.  X-rays of the lumbar spine were interpreted to show lumbar muscle spasm.  

Magnetic resonance imaging (MRI) of the cervical spine taken in February 2000 was interpreted to show central focal herniated nucleus pulposus at C3-5 with subluxation at C5-6 (which resulted in minor spinal stenosis).  X-rays of the lumbar spine taken in June 2001 were normal.  A follow-up MRI scan of the lumbar spine taken in August 2001 showed degenerative disc disease at L4-5 with broad-based and significant compression of the neural structures.  Similarly, an MRI scan of the cervical spine taken that same month was found to show mild degenerative disc disease of C4-6 without herniation, spinal stenosis, or significant compression of the neural structures.  Cervical and lumbar spondylosis was diagnosed later that same month.

The Veteran seen at a VA medical facility in November 2001 and reported subjective complaints of back pain for years.  It was noted that the Veteran was recently laid off from his job and planned to file claims for unemployment and disability.  The assessment was degenerative joint disease of the back.   

The Veteran returned to VA in July 2002 with subjective complaints of headaches and proximal chest heaviness when yawning.  According to the Veteran, he experienced these symptoms since his involvement in an April 2002 motor vehicle accident.  His past medical history was significant for chronic obstructive pulmonary disease ("from Desert Storm ?"), among other conditions.  The impression was status-post motor vehicle accident.  The examiner attributed the Veteran's symptoms to a musculoskeletal cause, rather than cardiac ischemia.         

In September 2002, the Veteran presented to Columbus Regional Medical Center (CRMC) after sustaining significant injuries in a motor vehicle accident.  The Veteran reported subjective complaints of right chest pain, shortness of breath, left knee pain, and left elbow pain.  It was also noted that his head and chest struck the steering wheel and windshield.  He lost consciousness and sustained injury to his left elbow and knee after it struck the dashboard.  X-rays of the left elbow and thoracic spine were negative.  A CT scan of the Veteran's head was normal.  The diagnosis was abrasions and lacerations to the head, chest, and forearm, as well as chest pain.

In an October 2002 follow-up CRMC note, the Veteran was found to be status-post motor vehicle accident with closed head injury, loss of consciousness, neck and thoracic spine sprain, fracture of the right costal chondral juncture, left elbow laceration, and a complex right knee laceration involving the joint.  He returned to CRMC in December 2002 with subjective complaints of headaches, dizziness, and neck pain.  A CT scan of the Veteran's head was negative for evidence of traumatic intracranial injury. 

The Veteran was awarded Social Security Disability benefits for an anxiety-related disorder and osteoarthrosis, effective September 25, 2002.

In February 2004, the Veteran underwent a mental health consultation at a VA medical facility.  He reported short-term memory loss, among other symptoms.  The diagnoses included posttraumatic stress disorder (PTSD) due to Persian Gulf service and adjustment disorder with depression secondary to job loss, family problems, and physical problems.  See April 2004 mental health treatment note.

A.M. submitted a statement in support of the Veteran's claim to reopen in March 2004.  Specifically, A.M. stated that she knew the Veteran both before and after his tour of duty in Southwest Asia.  In particular, she indicated that the Veteran had experienced problems with dizziness, loss of balance, fainting, memory loss, breathing, and his back.  In subsequently dated statements, A.M. attributed these problems to the Veteran's period of active service in Southwest Asia.  See February 2009 and August 2010 statements.      

In April 2004, the Veteran was afforded a positron emission tomography (PET) scan after a recent CT scan of his lungs revealed a solid pulmonary nodule in the left lower lobe.  It was noted that the Veteran smoked a mild amount since 1970.  The results of the PET scan were negative.  That same month, the Veteran provided a medical history to VA medical personnel in which he stated that he was a lifetime non-smoker.  A June 2004 bone scan was negative for evidence of metastasis.  

The Veteran was afforded a VA respiratory examination in May 2004.  According to the Veteran, he first developed chest pain and difficulty breathing in 1992.  The Veteran denied a history of smoking, but indicated that his past medical history was significant for bronchitis and emphysema.  A CT scan of the Veteran's chest performed in March 2004 was interpreted to show a nodular density in the superior segment of the posterior right lower lobe.  Pulmonary function tests demonstrated a minimal obstructive lung defect.  The diagnosis was pulmonary nodule. 

In a follow-up VA pulmonology consultation in October 2004, the Veteran reported continued complaints regarding chest and back pain, dyspnea and wheezing with minimal activity, inability to sleep and poor exercise tolerance.  The examiner noted that the Veteran was very upset about his experience in Desert Storm and blamed all of his problems on that experience.  The examiner also noted that the Veteran had right and left lung nodules.  The examiner described the Veteran's symptoms as "perplexing" and stated that the Veteran was more focused on the circumstances (i.e., Desert Storm) rather than the symptoms.  

The Veteran presented to a VA medical facility in February 2005 for a new patient physical examination.  He denied a history of smoking or alcohol abuse.  A physical examination was unremarkable.  The impression was chronic obstructive pulmonary disease and chronic back pain, among other conditions.  Also in February 2005, the Veteran submitted a statement in support of his claim in which he expressed the opinion that he was exposed to neurotoxins and vaccines during his service in Southwest Asia and that this exposure resulted in a "cluster of multisymptoms."   

The Veteran was treated at a VA medical facility in April 2005 for seasonal bronchitis.  He was involved in another motor vehicle accident in August 2005.  He reported subjective complaints of neck and lower back pain.  X-rays of the lumbar and cervical spine taken at a private medical facility were interpreted to show only degenerative "wear and tear," but nothing acute.  The diagnosis was neck and back strain, status-post motor vehicle accident.  

In May 2006, the Veteran underwent a private psychological evaluation.  He reported difficulty concentrating, remembering, and making decisions.  Following psychometric testing, the examiner described the Veteran's memory as "fairly good" for remote, recent, and immediate events, but acknowledged that he had difficulty understanding, remembering, concentrating, and persisting on task.  The examiner described the Veteran's condition as chronic (i.e., "certainly for a year if not for a lifetime") and diagnosed PTSD and recurrent major depressive disorder with psychotic features secondary to PTSD.

The Veteran testified before the Board in February 2010.  Specifically, the Veteran expressed the opinion that he was exposed to Sarin gas and that this exposure resulted in problems with his joints, emphysema, chest pain, breathing problems, memory loss, and headaches, among other conditions.  Additionally, he stated that he never smoked cigarettes or worked in a factory.  However, he worked after discharge for several aircraft manufacturers as a parts fabricator and/or mechanic.  

The Veteran was afforded a VA psychiatric examination in August 2010.  Psychiatric testing revealed the Veteran to be easily distracted, but he otherwise exhibited normal remote, recent, and immediate memory with the ability to recall events from the prior day.  The impression was depressive disorder, not otherwise specified.  That same month, the Veteran submitted a statement in support of his claims in which he indicated that he experienced the claimed disabilities since discharge from service and that this continuity of symptoms was enough to establish a relationship between his claimed disabilities and his period of active service.   

New and Material Evidence Claim - Lumbar Spine Disability

The Veteran's claim of entitlement to service connection for a lumbar spine disability was previously denied in April 1987 on the grounds that no such disability was found on the last examination.  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade, 24 Vet. App. at 117.  Moreover, a claim will be reopened if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The evidence of record submitted following the April 1987 rating decision reflects a diagnosis of and treatment for several chronic lumbar spine disabilities, including degenerative disc disease at L4-5 with broad-based and significant compression of the neural structures, lumbar spondylosis, and degenerative joint disease.  See VA treatment records dated August and November 2001.  This evidence, coupled with the lay statement and hearing testimony of record, is newly submitted evidence and suggests that when combined with VA assistance, a reasonable possibility exists of substantiating the claim.  Accordingly, the claim of entitlement to service connection for a lumbar spine disability, to include back strain, as due to a qualifying chronic disability under 38 C.F.R. § 3.317, is reopened.

New and Material Evidence Claims - Respiratory Disorder Other Than Emphysema, Joint Problems of the Knees and Elbows, Memory Loss, and Tension Headaches

The Veteran's claims of entitlement to service connection for a respiratory disorder other than emphysema, claimed as breathing problems, joint problems of the knees and elbows, memory loss, and tension headaches, all to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, were previously denied in February 1998 on the grounds that the disabilities neither occurred in nor were caused by service.  The RO also denied these claims on a presumptive basis, noting that the claimed disabilities did not persist for a period of six months or more nor were they manifest to a degree of 10 percent or more as required by 38 C.F.R. § 3.317.

The evidence of record submitted following the February 1998 rating decision reflects ongoing treatment for breathing difficulties, joint pain, memory loss, and headaches.  This evidence, coupled with the lay statement and hearing testimony of record, addresses the issue of chronicity and severity of symptoms, one of the bases on which the Veteran's claims were previously denied under 38 C.F.R. § 3.317.  Additionally, the evidence reflects that the Veteran had chronic symptoms of numerous disabilities for at least a period of six months.  Moreover, this evidence is newly submitted evidence and suggests that when combined with VA assistance, a reasonable possibility exists of substantiating the claims.  Accordingly, the claims of entitlement to service connection for a respiratory disorder other than emphysema, claimed as breathing problems, joint pain of the knees and elbows, memory loss, and tension headaches, all to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, are reopened.


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for a lumbar spine disability, to include back strain, as due to a qualifying chronic disability under 38 C.F.R. § 3.317, is granted to this extent only.

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for a respiratory disorder other than emphysema, claimed as breathing problems, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, is granted to this extent only.

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for joint problems of the knees and elbows, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, is granted to this extent only.

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for memory loss, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, is granted to this extent only.

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for tension headaches, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, is granted to this extent only.


REMAND

In light of the Board's decision to reopen the Veteran's service connection claims for a lumbar spine disability, to include back strain, a respiratory disorder other than emphysema, claimed as breathing problems, joint problems of the knees and elbows, memory loss, and tension headaches, all to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, the Board finds that VA examinations are needed on remand to determine the etiology of these disabilities and their relationship to service, if any.  Similarly, to date, the Veteran has not been afforded VA examinations to determine the etiology of his emphysema and cervical spine disability.  The Veteran must be afforded such examinations on remand.  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Furthermore, as noted above, the Veteran's claims were remanded in June 2010 for additional evidentiary development, to include affording the Veteran VA examinations for his right foot bunions, bilateral carpal tunnel syndrome, claimed gastrointestinal disorder, claimed skin rash, and sleep disorder.  

The Veteran was afforded a VA psychiatric examination in August 2010.  Following a mental status examination, the impression was breathing-related sleep disorder (apnea by report).  The examiner noted that the Veteran was also diagnosed as having sleep apnea, but stated that this disability was not service-connected.  Based on this reasoning, the examiner concluded that the Veteran's sleep disruptions were "less likely than not" caused by or the result of his military service.  The examiner provided no rationale to support this conclusion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).  The Veteran must be afforded a new examination on remand.  

The Veteran was also afforded a series of VA examinations in September 2010.  Following a physical examination and completion of diagnostic testing, the impression was residuals, status-post bunionectomy, right foot; bilateral carpal tunnel syndrome and ulnar neuropathy; gastroesophageal reflux disease; and maculopapular hyperpigmentation of the back and upper arms.  According to the examiner, the Veteran's right foot bunion was "less likely as not" due to or a result of an injury or treatment in service.  In reaching this conclusion, the examiner noted that the service treatment records were negative for a diagnosis of or treatment for a right foot bunion.  Regarding the bilateral carpal tunnel syndrome and skin rash, the examiner was unable to provide an etiological opinion without resort to mere speculation.  The examiner also expressed the opinion that the currently diagnosed gastroesophageal reflux disease was "less likely as not" related to the Veteran's past treatment for a bezoar.  The Board finds that these opinions are inadequate for evaluation purposes and a remand is, therefore, required.

Although the examiner determined that the Veteran's right foot bunion was "less likely as not" due to or a result of an injury or treatment in service, VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  Furthermore, the examiner failed to address the Veteran's complaints regarding a continuity of symptoms since discharge from service.  The Veteran must be afforded a new examination on remand.  

Regarding the bilateral carpal tunnel syndrome and skin rash, the examiner was unable to provide an etiological opinion without resort to mere speculation.  The Court has held that medical evidence that is too speculative to establish nexus is also insufficient to establish a lack of nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  The Court has held, however, that if a physician is able to state that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," he or she can and should give that opinion.  It was further noted that there is no need to eliminate all lesser probabilities or to ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  Here, the examiner failed to provide any rationale to support these conclusions.  The Veteran must be afforded a new examination on remand.   

Although the examiner determined that the Veteran's gastroesophageal reflux disease was "less likely as not" related to the Veteran's past treatment for a bezoar, the examiner failed to provide any rationale to support this conclusion.  See Hernandez-Toyens, 11 Vet. App. at 382.  The Veteran must also be afforded a new examination on remand.  

The Veteran has alleged on more than one occasion that he was exposed to neurotoxins and/or vaccines, to include Sarin gas, as a consequence of his service in support of Operations Desert Shield/Storm and that this exposure resulted in the claimed disabilities.  On remand, therefore, the RO/AMC must contact the appropriate service department or Federal agency to determine the extent, if any, to which the Veteran was exposed to such neurotoxins and/or vaccines.

Finally, VA is required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The evidence of record reflects that the Veteran receives VA treatment.  Therefore, the RO/AMC must request all VA medical records pertaining to the Veteran from December 25, 2009.  In addition, the Veteran must be contacted on remand and asked to identify any and all non-VA sources of treatment for the disabilities at issue that are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues currently on appeal.  Based on his response, the RO/AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO/AMC must obtain all relevant VA medical records from December 25, 2009.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO/AMC must contact the appropriate service department and/or Federal agency to determine the extent to which the Veteran may have been exposed to neurotoxins and/or vaccines, to include Sarin gas, as a consequence of his service in the Southwest Asia theater of operations.  The service department and/or Federal agency must be asked to identify the agency or department that could provide any information it could not provide.  Follow-up inquiries must be conducted accordingly.  All documents must be associated with the claims file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  After the above development is completed, the RO/AMC must make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA Gulf War Guidelines examination.  The claims file must be made available to the examiner, and the examiner must specify in the report that the claims file was reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether the Veteran has a chronic disability and if so, whether it at least as likely as not (i.e., 50 percent or greater possibility) began in or is related to the Veteran's active service or any incident therein.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine the etiology of the lumbar and cervical spine disabilities and their relationship to service, if any.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file must be made available to the examiner, and the examiner must specify in the report that the claims file was reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  

Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether the lumbar spine disability at least as likely as not (i.e., 50 percent or greater possibility) began in or is related to the Veteran's active service or any incident therein.  

The examiner must also express an opinion as to whether the cervical spine disability at least as likely as not (i.e., 50 percent or greater possibility) began in or is related to the Veteran's active service or any incident therein.  In reaching these conclusions, the examiner must comment on the significance, if any, of the Veteran's post-service motor vehicle accidents and injuries.  If more than one lumbar or cervical spine disability is found, and manifestations of each separate disability cannot be distinguished, the examiner must so state.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The RO/AMC must make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine the etiology of the respiratory disabilities and their relationship to service, if any.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file must be made available to the examiner, and the examiner must specify in the report that the claims file was reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  

Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether the emphysema at least as likely as not (i.e., 50 percent or greater possibility) began in or is related to the Veteran's active service or any incident therein.  

The examiner must also express an opinion as to whether the respiratory disability other than emphysema, diagnosed as chronic bronchitis and chronic obstructive pulmonary disease, at least as likely as not (i.e., 50 percent or greater possibility) began in or is related to the Veteran's active service or any incident therein.  In reaching these conclusions, the examiner must comment on the significance, if any, of the Veteran's conflicting smoking history.  If the manifestations of each separate respiratory disability cannot be distinguished, the examiner must so state.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

6.  The RO/AMC must make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine the etiology of the claimed bilateral knee and elbow disabilities and their relationship to service, if any.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file must be made available to the examiner, and the examiner must specify in the report that the claims file was reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  

Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether the Veteran has a currently diagnosed bilateral knee disability, and if so, whether it at least as likely as not (i.e., 50 percent or greater possibility) began in or is related to the Veteran's active service or any incident therein.  

The examiner must also express an opinion as to whether the Veteran has a currently diagnosed bilateral elbow disability, and if so, whether it at least as likely as not (i.e., 50 percent or greater possibility) began in or is related to the Veteran's active service or any incident therein.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

7.  The RO/AMC must make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine the etiology of the headaches and claimed memory loss and their relationship to service, if any.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file must be made available to the examiner, and the examiner must specify in the report that the claims file was reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  

Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether the Veteran's headaches at least as likely as not (i.e., 50 percent or greater possibility) began in or are related to the Veteran's active service or any incident therein.  

The examiner must also express an opinion as to whether the Veteran has a currently diagnosed disability manifested by memory loss, and if so, whether it at least as likely as not (i.e., 50 percent or greater possibility) began in or is related to the Veteran's active service or any incident therein.  In reaching this conclusion, the examiner must comment on the significance of the Veteran's claimed memory loss as a symptom of a nonservice-connected psychiatric disorder.  If more than one neurological disability is found, and manifestations of each separate disability cannot be distinguished, the examiner must so state.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

8.  The RO/AMC must make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine the etiology of the skin rash and its relationship to service, if any.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file must be made available to the examiner, and the examiner must specify in the report that the claims file was reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  

Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether the skin rash (or any other skin disorder found on examination) at least as likely as not (i.e., 50 percent or greater possibility) began in or is related to the Veteran's active service or any incident therein.  If more than one skin disorder is found, and manifestations of each separate disability cannot be distinguished, the examiner must so state.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

9.  The RO/AMC must make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine the etiology of the gastroesophageal reflux disease and its relationship to service, if any.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file must be made available to the examiner, and the examiner must specify in the report that the claims file was reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  

Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether the gastroesophageal reflux disease (or any other gastrointestinal disability found on examination) at least as likely as not (i.e., 50 percent or greater possibility) began in or is related to the Veteran's active service or any incident therein.  If more than one gastrointestinal disability is found, and manifestations of each separate disability cannot be distinguished, the examiner must so state.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

10.  The RO/AMC must make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine the etiology of the sleep apnea and its relationship to service, if any.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file must be made available to the examiner, and the examiner must specify in the report that the claims file was reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  

Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether the sleep apnea (or any other sleep disorder found on examination) at least as likely as not (i.e., 50 percent or greater possibility) began in or is related to the Veteran's active service or any incident therein.    

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

11.  The RO/AMC must make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine the etiology of the right foot bunion residuals and its relationship to service, if any.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file must be made available to the examiner, and the examiner must specify in the report that the claims file was reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  

Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether the right foot bunion residuals at least as likely as not (i.e., 50 percent or greater possibility) began in or are related to the Veteran's active service or any incident therein, to include wearing boots.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

12.  The RO/AMC must make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine the etiology of the bilateral carpal tunnel syndrome and its relationship to service, if any.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file must be made available to the examiner, and the examiner must specify in the report that the claims file was reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  

Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether the bilateral carpal tunnel syndrome at least as likely as not (i.e., 50 percent or greater possibility) began in or are related to the Veteran's active service or any incident therein, to include his duties as a mechanic.  In reaching this conclusion, the examiner must comment on the significance of his post-service employment, if any.    

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

13.  The RO/AMC must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

14.  Thereafter, the RO/AMC must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


